Defendant in error filed motion to dismiss this proceeding for the reason that errors assigned do not appear upon the face of the record proper and are not preserved by case-made or bill of exceptions. Appeal is perfected by transcript, and no bill of exceptions or case-made was served, allowed, or filed, and the errors alleged are of such character that they cannot be reviewed in this court upon transcript of the record. Simpson v. Henderson-Sturges Piano Co., 31 Okla. 623, 122 P. 174; Ston-breaker-Zea Cattle Co. v. Hilton, 34 Okla. 225.124 P. 1062; Laborn et al. v. Stephens et al., 47 Okla. 64,147 P. 152; Jacobs v. Willie, 47 Okla. 785, 150 P. 709.
The appeal is dismissed.